DETAILED ACTION 
The present application, filed on 9/1/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 

Priority
This application is a CON of 16/878,834 05/20/2020 PAT 10762529, which is a CON of 16/823,323 03/18/2020 PAT 10692108, which is a CON of 15/950,019 04/10/2018 PAT 10621620, which is a CIP of 15/483,790 04/10/2017 PAT 10521822. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statements (IDS) submitted on 9/1/2020; 9/1/2020; 9/25/2020; 11/2/2020; 2/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel/,422 F.2d 438,164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of patents US 10,762,529; US 10,692,108; US 10,621,620; US 10,521,822. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application’s claims read on the claims of the mentioned patents. The independent claims recite an apparatus and method respectively. The equivalent pairs recite the same limitations as apparatus and software product, with the patent claims reciting some more limitations. The additional limitations makes the patent claims narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. Similarly, Applicant’s dependent claims recite the same limitations as the patent’s dependent claims. 
Therefore, the double patenting rejection still is appropriate in this case.  


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 16 and the therefrom dependent claims are directed respectively to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claim 16) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: tracking a location of a mobile asset; defining the region surrounding the location of the mobile asset; receiving an indication that the at least one device is within the region defined by the location of the mobile asset; transmitting the content associated with the mobile asset to the at least one device. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, process, i.e. a process aimed at providing content based on location conditions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. 
(B) When considered individually, additional remaining claim elements are: the mobile asset; the region; the first condition; the second condition; the third condition. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a computer-readable medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(B) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the mobile asset; the region; the first condition; the second condition; the third condition. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a computer-readable medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving at least one of the following: location data, sensor data, telemetry data, and device usage dat. Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving a specification of at least one condition. Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving a specification of at least one action. Dependent Claim 5 (which is repeated in Claim 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: collecting data. Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting the image. Dependent Claim 12 (which is repeated in Claim 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: retrieving geolocation data. Dependent Claim 17 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing a communication interface. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining an amount of time. Dependent Claims 9, 11 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: processing the image. Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: registering the mobile asset; registering the content. Dependent Claim 14  is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: enabling an interaction with the consumer of the media content. Dependent Claim 15 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: registering any one of the following. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving an image from an optical sensor; identifying objects in the region. Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving an image from an optical sensor; identifying brand assets in the region. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 18 is not directed to any abstract ideas and is not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the communication interface. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig21 and [0618]-[0629], including among others: system memory; processing unit; removable storage, non-removable storage; input devices; output devices; communication connections; other computing devices. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20140143060 A1		US-PGPUB	40	Interactive Advertising Using Proximity Events	Fernandez; David
US 20130060640 A1		US-PGPUB	27	Methods and Systems for Performing Proximity-Based Targeting of Advertisements to Internet-Connectable Devices and Utilizing Predicted Locations of Internet-Connectable Devices Using Data Networks	Gadhia; Hemang N. et al.
US 20080214150 A1		US-PGPUB	117	IDLE SCREEN ADVERTISING	Ramer; Jorey et al.
US 20180300761 A1		US-PGPUB	49	PLATFORM FOR LOCATION AND TIME BASED ADVERTISING	Pittman; Douglas L.
US 20190156370 A1		US-PGPUB	15	SYSTEM AND METHOD FOR TARGETED ADVERTISING USING GEOFENCING	HARRISON; PAUL RANDAL et al.
US 20170161784 A1		US-PGPUB	33	FACILITATING DYNAMIC EVENT-BASED CONTENT DISTRIBUTION	Malik; Dale W.
US 10062099 B2		USPAT	18	Product identification based on location associated with image of product	McGrath; Scott
US 9918197 B2		USPAT	30	Interactive advertisement environment	Labarca; Gonzalo
US 9373123 B2		USPAT	17	Wearable advertising ratings methods and systems	Carlson; Alan et al.
US 8271413 B2		USPAT	24	Providing digital content based on expected user behavior	Agarwal; Sumit et al.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622